Exhibit 10.1

INVESTMENT MANAGEMENT AGREEMENT

THIS AGREEMENT, made as of September 1, 2016, is entered into by and between IVY
NEXTSHARES (hereinafter called the “Trust”), and IVY INVESTMENT MANAGEMENT
COMPANY (hereinafter called “IICO”), with respect to each series of the Trust
listed in Appendix A (each, a “Fund” and collectively, the “Funds”).

WITNESSETH:

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

I.     In General

IICO agrees to act as investment adviser to each Fund with respect to the
investment of its assets and in general to supervise the investments of each
Fund, subject at all times to the direction and control of the Board of Trustees
of the Trust, all as more fully set forth herein.

II.     Duties of IICO with respect to investment of assets of the Trust

A. IICO shall regularly provide investment advice for each Fund and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of each Fund; and in furtherance thereof,
IICO shall as to each Fund:

1. obtain and evaluate pertinent information about significant developments and
economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Fund, and whether concerning the individual companies whose securities or other
financial instruments are included in the Funds’ portfolios or the industries in
which they engage, or with respect to securities or other financial instruments
which IICO considers desirable for inclusion in the Funds’ portfolio;

2. furnish continuously an investment program for the Fund;

3. determine what securities or other financial instruments shall be purchased
or sold by the Fund; and

4. take, on behalf of the Fund, all actions which appear to IICO necessary to
carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sale orders.

B. Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder), IICO is





1

--------------------------------------------------------------------------------

 



authorized to appoint one or more qualified investment sub-advisers (each, a
“Sub-Adviser”) to provide the Funds with certain services required by this
Agreement. Each Sub-Adviser shall have such investment discretion and shall make
all determinations with respect to the investment of the Funds’ assets as shall
be assigned to that Sub-Adviser by IICO and the purchase and sale of portfolio
securities and other financial instruments with respect to those assets.

Subject to the supervision and direction of the Board of Trustees of the Trust,
IICO shall:

1. have overall supervisory responsibility for the general management and
investment of the Funds’ assets;

2. determine the allocation and reallocation of assets among the Sub-Advisers,
if any; and

3. have full investment discretion to make all determinations with respect to
the investment of Funds’ assets not otherwise assigned to a Sub-Adviser.

IICO shall research and evaluate each Sub-Adviser, if any, including: performing
initial due diligence on prospective Sub-Advisers and monitoring each
Sub-Adviser’s ongoing performance; communicating performance expectations and
evaluations to each Sub-Adviser; and recommending to the Board of Trustees of
the Trust whether a Sub-Adviser’s contract should be renewed, modified or
terminated. When appropriate, IICO shall also recommend to the Board of Trustees
of the Trust changes or additions to the Sub-Advisers.

C. IICO shall make appropriate and regular reports to the Board of Trustees of
the Trust on the actions it takes pursuant to Section II.A. or B. above. Any
investment program furnished by IICO under this section, or any supervisory
function taken hereunder by IICO, shall at all times conform to and be in
accordance with any requirements imposed by:

1. the provisions of the Investment Company Act of 1940 and any rules or
regulations in force thereunder;

2. any other applicable provision of law;

3. the provisions of the Declaration of Trust of the Trust as amended from time
to time;

4. the provisions of the Bylaws of the Trust, as amended from time to time; and

5. the terms of the registration statement of the Trust, as applicable to the
Funds, as amended from time to time, under the Securities Act of 1933 and the
Investment Company Act of 1940.

D. Any investment programs furnished by IICO under this section or any
supervisory functions taken hereunder by IICO shall at all times be subject to
any directions of





2

--------------------------------------------------------------------------------

 



the Board of Trustees of the Trust, its Executive Committee, or any committee or
officer of the Trust acting pursuant to authority given by the Board of
Trustees.

III.    Allocation of Expenses

The expenses of the Funds and the expenses of IICO in performing its functions
under this Agreement shall be divided into two classes, to wit: (i) those
expenses which will be paid in full by IICO as set forth in subparagraph “A”
hereof, and (ii) those expenses which will be paid in full by the Funds, as set
forth in subparagraph “B” hereof.

A. With respect to the duties of IICO under Section II above, it shall pay in
full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of IICO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions. IICO shall compensate each of the Funds’
Sub-Advisers, if any. In addition, IICO shall pay the fees and expenses of all
trustees of the Trust who are employees of IICO or an affiliated corporation and
the salaries and employment benefits of all officers of the Trust who are
affiliated persons of IICO.

B. The Funds shall pay in full for all of their expenses which are not listed
above (other than those assumed , if any, by IICO or one of its affiliates in
its capacity as Accounting and Administrative Services Agent for the Funds),
including (a) the costs of preparing and printing prospectuses and reports to
shareholders of the Funds, including mailing costs; (b) the costs of printing
all proxy statements and all other costs and expenses of meetings of
shareholders of the Funds (unless the Trust and IICO shall otherwise agree);
(c) interest, taxes, brokerage commissions and premiums on fidelity and other
insurance; (d) audit fees and expenses of independent accountants and legal fees
and expenses of attorneys, but not of attorneys who are employees of IICO or an
affiliated company; (e) fees and expenses of its trustees not affiliated with
IICO, or any of its affiliates; (f) custodian fees and expenses; (g) fees
payable by the Funds under the Securities Act of 1933, the Investment Company
Act of 1940, and the securities or “Blue-Sky” laws of any jurisdiction; (h) fees
and assessments of the Investment Company Institute or any successor
organization; (i) such nonrecurring or extraordinary expenses as may arise,
including litigation affecting the Funds, and any indemnification by the Trust
of its officers, trustees, employees and agents with respect thereto; and
(j) the costs and expenses provided for in any Accounting and
Administrative  Services Agreement, including amendments thereto, contemplated
by subsection C of this Section III. In the event that any of the foregoing
shall, in the first instance, be paid by IICO, the Funds shall pay the same to
IICO on presentation of a statement with respect thereto.

C. IICO, or an affiliate of IICO, may also act as (i) administrator of the Funds
and/or as (ii) accounting services agent of the Funds if at the time in question
there is a separate agreement, “Accounting and Administrative Services Agreement
” covering such functions between the Funds and IICO, or such affiliate.





3

--------------------------------------------------------------------------------

 



IV.  Brokerage

A. IICO may select brokers to effect the portfolio transactions of the Funds on
the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions. For this purpose, “best execution” means prompt and reliable
execution at the most favorable price obtainable. Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services. IICO
shall have no duty to seek advance competitive commission bids and may select
brokers based solely on its current knowledge of prevailing commission rates.

B. Subject to the foregoing, IICO shall have discretion, in the interest of the
Funds, to direct the execution of its portfolio transactions to brokers who
provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which IICO exercises “investment discretion” (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commissions in excess of the amount
another adequately qualified broker would have charged if IICO determines, in
good faith, that such commission is reasonable in relation to the value of the
brokerage and/or research services provided by such broker, viewed in terms of
either that particular transaction or the overall responsibilities of IICO with
respect to the accounts for which it exercises investment discretion. In
reaching such determination, IICO will not be required to attempt to place a
specified dollar amount on the brokerage and/or research services provided by
such broker; provided that IICO shall be prepared to demonstrate that such
determinations were made in good faith, and that all commissions paid by the
Funds over a representative period selected by its Board of Trustees were
reasonable in relation to the benefits to the Funds.

V.    Compensation of IICO

As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, the Funds
will pay to IICO for each day the fees specified in Appendix B hereto.

The amounts payable to IICO shall be determined as of the close of business each
day; shall, except as set forth below, be based upon the value of net assets
computed in accordance with the Declaration of Trust; and shall be paid in
arrears whenever requested by IICO. In computing the value of the net assets of
each Fund, there shall be excluded the amount owed to the Fund with respect to
shares which have been sold but not yet paid to the Fund by the Fund’s
distributor.

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Funds are qualified for sale limit the operation and
management expenses of the Funds, IICO will refund to the Funds the amount by
which such expenses exceed the lowest of such state limitations.





4

--------------------------------------------------------------------------------

 



VI.  Undertakings of IICO; Liabilities

IICO shall give to the Trust the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

IICO shall at all times be guided by and be subject to each Fund’s investment
policies, the provisions of the Declaration of Trust and Bylaws of the Trust as
each shall from time to time be amended, and to the decision and determination
of the Trust’s Board of Trustees.

This Agreement shall be performed in accordance with the requirements of the
Investment Company Act of 1940, the Investment Advisers Act of 1940, the
Securities Act of 1933, the Securities Exchange Act of 1934, and the Commodity
Exchange Act to the extent that the subject matter of this Agreement is within
the purview of such Acts. Insofar as applicable to IICO, as an investment
adviser and affiliated person of the Trust, IICO shall comply with the
provisions of the Investment Company Act of 1940, the Investment Advisers Act of
1940 and the respective rules and regulations of the Securities and Exchange
Commission thereunder.

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of obligations or duties hereunder on the part of IICO, it shall not
be subject to liability to the Trust, the Funds or any stockholder of the Funds
for any act or omission in the course of or connected with rendering services
thereunder or for any losses that may be sustained in the purchase, holding or
sale of any security or financial instrument.

VII. Duration of this Agreement

This Agreement shall become effective at the start of business on October 1,
2016 and shall continue in effect as to a Fund, unless terminated as hereinafter
provided, for a period of two years and from year-to-year thereafter only if
such continuance is specifically approved at least annually by the Board of
Trustees, including the vote of a majority of the trustees who are not parties
to this Agreement or “interested persons” (as defined in the Investment Company
Act of 1940) of any such party, cast in person at a meeting called for the
purpose of voting on such approval, or by the vote of the holders of a majority
(as so defined) of the outstanding voting securities of the Fund.

VIII. Termination

This Agreement may be terminated by IICO at any time without penalty upon giving
the Trust one hundred twenty (120) days’ written notice (which notice may be
waived by the Trust) and may be terminated as to a Fund by the Trust at any time
without penalty upon giving IICO sixty (60) days’ written notice (which notice
may be waived by IICO), provided that such termination by the Trust shall be
directed or approved by the vote of a majority of the Board of Trustees of the
Trust in office at the time or by the vote of a majority (as defined in the
Investment Company Act of 1940) of the outstanding voting securities of the
affected Fund. This Agreement shall automatically terminate in the event of its
assignment, the term “assignment” for this purpose having the meaning defined in
Section 2(a)(4) of the Investment Company Act of 1940 and the rules and
regulations thereunder.





5

--------------------------------------------------------------------------------

 



IX.   No Third Party Beneficiaries

There are no third party beneficiaries to this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the day and year first
above written.

 

IVY NEXTSHARES

 

on behalf of the Funds listed in

 

Appendix A

 

 

 

By:

/s/ Wendy J. Hills

 

 

Wendy J. Hills

 

 

Vice President

 

 

ATTEST:

 

 

 

By:

/s/ Philip A. Shipp

 

 

Philip A. Shipp

 

 

Assistant Secretary

 

 

IVY INVESTMENT

 

MANAGEMENT COMPANY

 

 

 

By:

/s/ Philip J. Sanders

 

 

Philip J. Sanders

 

 

President

 

 

ATTEST:

 

 

 

By:

/s/ James D. Hughes

 

 

James D. Hughes

 

 

Secretary

 

 

 

 





6

--------------------------------------------------------------------------------

 



APPENDIX A

TO IVY NEXTSHARES INVESTMENT MANAGEMENT AGREEMENT

LIST OF FUNDS

Ivy Focused Growth NextShares

Ivy Focused Value NextShares

Ivy Energy NextShares





7

--------------------------------------------------------------------------------

 



APPENDIX B

TO IVY NEXTSHARES INVESTMENT MANAGEMENT AGREEMENT

FEE SCHEDULE

 

A cash fee computed each day on the net asset value for each Fund at the annual
rate listed below:

Ivy Focused Growth NextShares

A cash fee computed each day on the net assets of the Fund at the annual rate of
0.75% of net assets.

Ivy Value NextShares

A cash fee computed each day on the net assets of the Fund at the annual rate of
0.75% of net assets.

Ivy Energy NextShares

A cash fee computed each day on the net assets of the Fund at the annual rate of
0.85% of net assets.

8

--------------------------------------------------------------------------------